Case 8:15-cv-00011-TPB-CPT Document 157-1 Filed 02/12/20 Page 1 of 1 PagelD 1813

www.oxebridge.com/emma/ official-statement-on-oxebridge-extortion-suit-against-elsmar-com-and-marc-smith/

OXEBRI DGE Blog » Services » Resources v Champion Projects + Public Speaking »

QUALITY RESOURCES INTERNATIONAL
Elsmar.com. Oxebridge will be limiting its comments on the matter until the suit is resolved.
Offer to settle on Paris Oxebridge website 26 January 2015

Since 1999, Cayman Business Systems owner Marc Smith has falsely accused Oxebridge and myself of fraud and deceptive

advertising, among other false accusations. Throughout that time, we tolerated this, out of respect for Elsmar’s guests.

However, in 2014, Smith began to escalate the libel campaign after Oxebridge refused his demand to pay him

$450,000. Oxebridge views this as nothing less than felony extortion. Worsening matters, a supporter of Elsmar — who

himself is a convicted felon — had threatened to call an eg client with the intent of defaming us through that
——————= Who was this “convicted felon”? This is an outright lie.

medium, as well. These two actions combined proved too much for us to bear.

: i Quite the exaggeration. Ae ; y ;
Marc Smith has published tens of thousands of words on his site, Elsmar.com, defaming Oxebridge. Meanwhile, no one from

Oxebridge has ever posted a single word on the Elsmar site, in that entire period. Mot one word. In addition, we have

y He did, Dut eventualaky deleted it. . . : y : ae piece
never run a single article on Elsmar here on the Oxebridge site, despite Elsmar being central to certain investigations over cB
collusion with consultants. We have consistently worked to keep Marc Smith and Elsmar at arm’s length, in the hopes that he

ae , What investigation(s)?7 PARIS’ paranoia?
would end his libel campaign. It clearly did not work.

We understand the difference between defamation — which is illegal — and free speech and opinions, which are protected
under the US Constitution. However, the posts made by Smith and his moderators breach the definition of free speech by

being (a) false, (b) posted with malicious intent, and (¢) intended to cause harm. More totally FALSE statements.

The combination of extortion and threats by a convicted felon against Oxebridge clients was too much. A cease and desist

letter was sent to Smith, who responded — on his website - by raising his demand to $5 million.
Price to SELL Elsmar to PARIS - There was no “extortion”.

In the meantime, the actions have not been called into question by any of Elsmar’s moderators, many of whom have actively
participated in the defamation. Perhaps not coincidentally, these moderators are also auditors or sales representatives of
major ISO 9001 certification bodies who resent the reporting done by Oxebridge. These individuals include Randall Daily of
BSI, Jennifer Kirley of UL, Sidney Vianna of DNV, and Andy Nichols of NQA-USA. Meanwhile, all four of those CBs receive
advertising space on the Elsmar site, raising questions as to whether BSI, UL, DNV and NQA have breached the ISO 17021

prohibition against promoting one consultant, while actively denigrating and defaming activities against a consultant that did
None of these companies had advertised on Elsmar since around 2009.
not offer them such perks.
It was PARIS’ intent to gain control of Elsmar.com, but the result was SMITH would not SELL to PARIS for what

y i he believed to be a reasonable price. : : ;
It is not our intent to shut down Elsmar, which has served the quality profession well in the past decade, despite the

 

misbehavior of its owner. However, potential federal felonies cannot go unpunished, and Oxebridge intends to ensure that
. =... Best PARIS could do was file a CIVIL lawsuit. !
this stops. We have exhausted all means of working with Smith on this issue, and have finally had to resort to using the

courts. SMITH agreed to do so, and did so - PARIS kept this published on his website and continued
the lawsuit thus lying to the public about the situation for over 5 months.

If Smith were instead to simply remove the offending materials and cease all such activity, the problem could be resolved
quickly, and Elsmar users would be utterly unaffected. Based on his past 15 years’ of behavior, we feel that is unlikely,

however.

In the coming days and weeks, Smith will no doubt return to his safe haven, and post with increased frequency an
unprecedented amount of new defaming material. We know this, and are ready to withstand it. Predicting this, we have
already begun to push for an immediate temporary injunction. The new material will be added to the existing court

complaint.
More totally FALSE statements. A CIVIL lawsuit was filed by PARIS.

We intend to push for a firm resolution to this problem, including the pursuit of criminal charges against Smith and his
collaborators. We have likewise not ruled out actions against DNV, BSI, UL and NQA-USA for allowing their representatives to

contribute to defamation and extortion.

— Chrictanhar Daric
